Citation Nr: 1627275	
Decision Date: 07/08/16    Archive Date: 07/14/16

DOCKET NO.  14-00 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a mandible disorder.

2.  Entitlement to service connection for headaches.


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from February 1952 to January 1954.

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2013 rating decision.  

The Veteran has perfected an appeal for a higher initial rating for hearing loss and tinnitus; however, those issues have not yet been certified to the Board.  For this reason, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.

The issue of service connection for a dental disorder for treatment purposes has been raised by the record.  See Mays v. Brown, 5 Vet. App. 302, 306 (1993) (a claim for service connection is also considered a claim for VA outpatient dental treatment).  Because the issue has not yet been adjudicated by the appropriate VA Medical Center (VAMC), the Board does not have jurisdiction over it, and it is REFERRED for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

A remand is necessary in this case to complete additional development of evidence to assist the Veteran.

The Veteran underwent a VA temporomandibular joint conditions examination in September 2012.  The VA examiner purported to diagnose temporomandibular disorder (TMD), based on notations of mandibular pain, even though other findings showed no functional impairment.  The examiner checked "no" to whether the Veteran reported flare ups that impacted the function of the temporomandibular joint (TMJ).  Ranges of motion were measured to full motion, with no objective evidence of pain on motion, with no additional limitation of motion with repetitive-use testing, and there were no significant diagnostic test findings or results.  The examiner checked "no" to whether the Veteran had any functional loss or functional impairment of either TMJ, including after repetitive use.  The only finding was localized tenderness or pain on palpation of joints or soft tissue (which is not specified).  In assessing the diagnosis, as well as current degree of functional impairment, it would be helpful for the examiner to state the findings upon which the diagnosis of TMD is based, including specifically whether it was based on a finding of localized tenderness or pain on palpation, and that of the joints or the soft tissue.  

The VA examiner in September 2012 was also asked to provide an opinion as to the etiology of the condition.  The requested nexus opinion reads: "The claimed mandible condition is at least as likely as not related to military service"; however, the rationale for the given opinion, that there was "no evidence of trauma, accident or conditions related to the TMD while in active service reported in the reviewed records," would suggest the opinion was meant to be a negative opinion (against a nexus to service) because it recognizes that there is nothing in service to which the current TMD could be related.  

On the other hand, the same VA examiner in September 2012 subsequently wrote that periodontal disease and missing teeth with unstable occlusion were "not related to active service."  This language in the same opinion shows the VA examiner knew how to render a negative opinion stating a disorder was not related to service, but did not use such language when opining as to the etiology of the TMD.  Because of this ambiguity, the Board finds clarification of the September 2012 VA examiner's opinion is required.

In support of the claim, the Veteran submitted an April 2012 statement from a private doctor that states that the Veteran has mastication problems, headaches, and episodes of pain at the mandible.  The doctor noted the Veteran had a tooth extraction in service due to poor dental hygiene.  The doctor opined that "not paying attention to his mouth and dental hygiene being at [sic] combat zone caused his dental problems." 

The service treatment (medical) records show that the Veteran was noted to have poor teeth on the September 1951 induction examination.  He had four missing teeth and nine teeth marked as restorable on examination.  A February 1952 dental treatment record reflects missing teeth, occlusion, periodontoclasia, and medium calculus (tartar).  A February 1953 dental treatment record reflects missing teeth, occlusion (contact between the teeth), and slight calculus.  The January 1954 service separation examination noted six missing teeth.  

In the requested addendum opinion, the VA examiner is also asked to address the April 2012 private doctor's opinion and discuss whether the Veteran's periodontal disease and occlusion noted in service is related to his current diagnosis of TMD.

As the Veteran has suggested his headaches are secondary to his TMD, the issue of entitlement to service connection for headaches is inextricably intertwined to the issue of service connection for mandible disorder, so must also be remanded.

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion from the September 2012 VA examiner, or if not available another suitably qualified examiner.  A new VA examination is not required unless the examiner determines one is necessary.  

A. The examiner should clarify the diagnosis of TMD, identifying the functional impairment caused by TMD, and stating the criteria for TMD diagnosis ICD Code 524.60.  

B. The examiner should opine as to whether it is at least as likely as not that the Veteran's diagnosed TMD began during service or was caused by service.  

C. The examiner should specifically address the April 2012 private doctor's opinion and discuss whether the Veteran's periodontal disease and occlusion noted in service is related to his current diagnosis of TMD.

2.  Thereafter, readjudicate the pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




